DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 08/24/2022.
EXAMINER'S AMENDMENT
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with BRIAN W. JACOBS on 08/30/2022. The application has been amended as follows: 
Regarding claim 1, in line 11-12, please amend phrase “the control signal” to – “the control voltage”—. 
Regarding claim 10, in line 13, please amend phrase “the control signal” to – “the control voltage”—. 
Allowable Subject Matter
4. 	Claims 1, 3-8, 10, 12-15 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 10, Choi et al. (“Choi”, US Pat 7414371) teaches (Fig. 1-8. Col. 1 L23-34, L53-67, col. 4 L18-col. 5 L36, col. 6 L39-col. 8 L22) an electronic transformer comprising: an input (DC input Vin) configured to receive an input voltage (Vin); a dimming control circuit (abstract, Fig. 1 shows the main invention describing the use of two networks to control the brightness/dimming of fluorescent lamp CCFL 112) configured to receive a user-input (BRITE) and output a pulse width modulated signal (PWM-OUT, using PWM Controller 412, 414) based on the user-input (BRITE);  a controller (Fig. 4a, 110’s Vsns, 400, 402, 404, 422, 410, 408) configured to output a control voltage (Vramp), the controller varying (using switch 422, which controls 410 and 408, respectively) the control voltage (Vramp) based on the pulse width modulated signal (PWM-OUT is received via two networks of Fig. 1, and then received as Vsns, respectively); an inverter (Fig. 1’s primary network 100 is an inverter, which can be half bridge (Fig. 3B, 326, 328) or full-bridge (Fig. 2, 202, 204, 212, 214), as shown in Fig. 2-3) configured to receive the control signal (Vramp is compared in PWM controller 412 and 414) and output a switched voltage (present at the primary winding of 206 that is outputted from 220) related to the pulse width modulated signal (PWM-OUT); and an output transformer (Fig. 1’s secondary network 102 is a transformer 206, which is shown in Fig. 2-3) configured to receive the switched voltage (from the primary network-inverter 100) and provide an output voltage (Vout is AC output). 
However, Banayan et al. (“Banyan”, US Pat 9331566) teaches (Fig. 1-5; col. 6 lines 16-38 and col. 7 L55-col. 8 L55) an electronic transformer (ie. Fig. 1) comprising: a respective connection between AC voltage input (102, 106), a rectifier (AC-DC power stage 104 comprising: a rectifier 114 rectifying AC input voltage) and a power factor corrector (AC-DC power stage 104 also comprising: PFC 116); wherein the power factor corrector (104: 116) configured to output DC voltage (i.e. DC output signal ‘136 and 134’ of 104); an output transformer (171) configured to receive the switched voltage (DC-AC stage 140) and provide an output voltage (180); wherein the output voltage (180 AC output) is substantially the same (claim 1, abstract and col. 8 L51-56) regardless of an amplitude of an input voltage (102, 106; col. 6 L16-65).
However, Imanka (US Pub 2015/0188) teaches (Fig. 2-3, 10 & 16; Para 76-86) an electronic transformer (i.e. Fig. 16; use of transformer 15 to output DC voltage to the load) comprising: an input (Fig. 2-3, 10, 16; Vin) configured to receive an input voltage (Fig. 2-3, 10, 16; AC signal is received as Vin to be used in power supply 50); a rectifier (Fig. 2-3, 10, 15; diode bridge ‘DB 14’) and a power factor corrector (Fig. 2-3, 10, 16; PFC- ‘8, 30, CE, Qs, Rs, R3, C3 D3’), the rectifier (DB 14) configured to rectify the input voltage (AC signal of Vin is rectified) and the power factor corrector (PFC- ‘8, 30, CE, Qs, Rs, R3, C3 D3) configured to output a substantially constant DC (Fig. 2-3, 10, 16; i.e. output of transformer 15) regardless of an amplitude of the input voltage (i.e. using amplitude normalization circuit and attenuator 8). 
However, Choi, Banyan and Imanka fails to teach (respective loop and feedback functionality of the claimed elements, as a whole)
“ a controller configured to receive the substantially constant DC voltage (which is output of the rectifier and power factor corrector, respectively) and output a control voltage (which is variable and is based on the pulse width modulated signal); an inverter configured to receive the substantially constant DC voltage and the control voltage and output a switched voltage related to the pulse width modulated signal; and an output transformer configured to receive the switched voltage and provide an output voltage; wherein the output voltage is substantially the same regardless of an amplitude of an input voltage”, as claimed in claim 1; and
“receiving, with a controller, the substantially constant DC voltage; outputting, with the controller, a control voltage based on the pulse width modulated signal; receiving, with an inverter, the substantially constant DC voltage and the control ” as claimed in claim 10.
Claims ‘3-8’ and ‘12-15’ are depending from claims 1, 10, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        




	/THIENVU V TRAN/                                            Supervisory Patent Examiner, Art Unit 2839